Case: 15-15779   Date Filed: 02/13/2017   Page: 1 of 9


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-15779
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:15-cv-00815-AT



ROBERT JOE MCBRIDE,
WESTERN EXPRESS, INC.,

                                                        Plaintiffs - Appellees,

versus

MARCUS MCMILLIAN,

                                                      Defendant - Appellant,

THE ATLANTA ORTHOPAEDIC SURGERY CENTER, LLC, et al.,

                                                                   Defendants.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (February 13, 2017)
               Case: 15-15779     Date Filed: 02/13/2017     Page: 2 of 9


Before MARTIN, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:

      Defendant challenges the district court’s discharge of interpleader Plaintiffs

from action and entry of a permanent injunction in Plaintiffs’ favor. Concluding

that Plaintiffs deposited the proper amount of money with the court and that the

district court did not abuse its discretion in granting Plaintiffs’ request for a

permanent injunction, we AFFIRM.

I. BACKGROUND

      Defendant Marcus McMillian (“McMillian”) was awarded a $264,600

judgment against Plaintiffs Robert McBride and Western Express (“Plaintiffs”) on

March 4, 2015, following a jury trial. Claiming that lawyers, medical providers,

and others have liens on or competing claims to the judgment, Plaintiffs brought an

interpleader complaint against McMillian and those who assert, or who could

assert, claims to the judgment funds. Plaintiffs brought the claim under both 28

U.S.C. § 1335 and Federal Rule of Civil Procedure 22. They also sought a

permanent injunction under 28 U.S.C. § 2361 and Federal Rule of Civil Procedure

65 to restrain future proceedings against the judgment funds outside of the

interpleader action.

      The district court granted Plaintiffs’ motion to deposit the judgment funds

with the court. The district court also issued a temporary restraining order against


                                            2
              Case: 15-15779      Date Filed: 02/13/2017   Page: 3 of 9


McMillian preventing him from executing on the judgment, and later a preliminary

injunction to preserve the status quo while the court decided how to allocate the

funds. In support of their motion for a preliminary injunction, Plaintiffs submitted

a supplemental brief, which included a chart with the amount of money claimed

against the judgment by each individual or entity, which amount totaled

$531,970.88. As this was over twice the judgment amount, Plaintiffs argued they

were exposed to multiple liability to those who claimed an interest in the judgment.

      In his answer to the complaint, McMillian—acting pro se in this case—

admitted that the complaint arose from a tort judgment of $264,600, and asked the

court to award him the full judgment amount and all accrued interest. Plaintiffs

moved to permanently enjoin proceedings against them concerning the judgment

funds and to be dismissed from the action, arguing that they had deposited the

required amount with the court and had otherwise satisfied the statutory

requirements of an interpleader action.

      McMillian subsequently amended his answer, adding a defense that stated he

rejected Plaintiffs’ claims “in the amount of liability exposed and coverage relative

to its policy,” as well as changing his prayer for relief to cover the “entire proceeds

apparent and inherent from the judgment.” McMillian also responded to Plaintiffs’

motion for a permanent injunction and discharge, arguing that Plaintiffs could not

be discharged from the action because they did not post the correct amount with


                                           3
               Case: 15-15779    Date Filed: 02/13/2017   Page: 4 of 9


the court. McMillian claimed the proper deposit amount is the full limit available

under Plaintiff’s relevant insurance policy, which McMillian claims is $4,500,000,

rather than simply the judgment amount.

      On November 4, 2015, the district court found that Plaintiffs had met the

statutory requirements for an interpleader action and were entitled to be dismissed.

The court stated that McMillian had no legitimate claim to any amount of money

beyond the amount of the judgment entered—which was all that McMillian had

initially claimed—so no higher deposit amount was required. The court also

granted a permanent injunction against McMillian and the other claimants,

preventing them from bringing any actions against Plaintiffs concerning the

judgment funds.

      McMillian filed a motion to reconsider on November 30, arguing that the

dismissal and injunction were improper because Plaintiffs did not deposit the

correct amount with the court. The district court rejected McMillian’s motion.

The court explained that because this was not a case in which an insurance

company was seeking to determine who was entitled to insurance policy proceeds,

the limits of any insurance policy held by Plaintiffs was irrelevant. The court

further noted that the only pool of money at issue was the judgment, and that the

amount of the judgment was not disputed, so McMillian failed to show why he was

entitled to anything else.


                                          4
               Case: 15-15779     Date Filed: 02/13/2017    Page: 5 of 9


      McMillian appealed the November 4 order on December 29, 2015.

Plaintiffs moved to dismiss the appeal as untimely, but a panel of this Court denied

that motion and noted as well that diversity-based subject matter jurisdiction

existed in this case. On appeal, McMillian addresses only Plaintiffs’ action under

statutory interpleader. See 28 U.S.C. §§ 1335, 2361.

II. DISCUSSION

      A. Standard of Review

      We review the district court’s decision to grant relief to an interpleader

plaintiff for an abuse of discretion. See Zelaya/Capital Int’l Judgment, LLC v.

Zelaya, 769 F.3d 1296, 1300 (11th Cir. 2014) (reviewing under an abuse-of-

discretion standard the district court’s order allowing judgment debtor to deposit

disputed funds into the court’s registry); Auto Parts Mfg. Mississippi, Inc. v. King

Const. of Houston, L.L.C., 782 F.3d 186, 192 (5th Cir. 2015), cert. denied sub nom.

Noatex Corp. v. Auto Parts Mfg. Mississippi Inc., 136 S. Ct. 330 (2015) (“We

review the district court’s grant of injunctive relief in an interpleader action for

abuse of discretion.”).

      B. McMillian’s Challenge to Discharge and Permanent Injunction

      Interpleader allows a party who holds money claimed by multiple adverse

claimants “[to] avoid[] multiple liability by asking the court to determine the

asset’s rightful owner.” In re Mandalay Shores Co-op. Hous. Ass’n, Inc., 21 F.3d
5
                Case: 15-15779       Date Filed: 02/13/2017       Page: 6 of 9


380, 383 (11th Cir. 1994). The party holding the funds “typically claims no

interest in [the] asset and does not know the asset’s rightful owner.” Id. A

plaintiff can initiate a statutory interpleader action when two or more adverse

claimants of diverse citizenship assert claims to funds worth $500 or more, and the

plaintiff deposits the funds with the court. 28 U.S.C. § 1335. The court can

entertain a interpleader action even if the plaintiff does not deposit the full amount

claimed, so long as “the full amount of the specific ‘fund’” in dispute is deposited

with the court. Murphy v. Travelers Ins. Co., 534 F.2d 1155, 1159 n.2 (5th Cir.

1976). 1 Once the plaintiff deposits the funds with the court, “all legal obligations

to the [] claimants are satisfied,” and the court enters “a discharge judgment on

behalf of the [plaintiff].” In re Mandalay Shores, 21 F.3d at 383; see 28 U.S.C.

§ 2361. The district court also has the authority to enter a permanent injunction to

restrain all claimants from instituting any proceeding against the interpleader

plaintiff concerning the res of the interpleader action. 28 U.S.C. § 2361; see also

State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 534 (1967) (noting the

purpose of enjoining suits under § 2361 is to protect the interpleader plaintiff from

“vexatious and multiple litigation”).

       McMillian contends that the district court erred in discharging Plaintiffs

from the action because Plaintiffs did not deposit enough money with the court.

1
 This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1, 1981.
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                               6
              Case: 15-15779      Date Filed: 02/13/2017   Page: 7 of 9


McMillian also argues that the district court improperly granted the injunction

because it failed in its order to apply the standard four-factor test governing the

granting of permanent injunctions. Neither argument is persuasive.

      McMillian has not shown that the amount of the judgment is disputed, nor

that he is entitled to any amount greater than the $264,600 judgment, plus interest,

that has been deposited with the court. Indeed, McMillian himself initially

admitted that he was only seeking the amount of the judgment. By claiming the

full limits available under Plaintiffs’ insurance coverage and calling for that

amount to be deposited with the court, McMillian attacks the underlying judgment

as inadequate and seeks to enlarge his recovery. This he simply cannot do in this

proceeding. To the extent that the amount of the liens and claims against the

judgment exceeds the funds available—which is the case because McMillian

claims entitlement to the entirety of the judgment—it is an issue between

McMillian and the other claimants, because it is McMillian who is liable to those

individuals. That McMillian may owe money to these claimants does not warrant

increasing the amount of money awarded to him in the judgment against Plaintiffs,

the extent of which already has been established as the judgment amount.

Plaintiffs have deposited with the court the correct amount of funds, and so were

properly discharged from this action. See In re Mandalay Shores, 21 F.3d at 383.




                                           7
                Case: 15-15779        Date Filed: 02/13/2017      Page: 8 of 9


       Though McMillian argues the district court erred by not laying out the four-

factor test for applying a permanent injunction, 2 he only specifically argues that

Plaintiffs’ “poor claims handling, misconduct[,] and misrepresentation[] would

prevent a showing of success on the merits.” The district court considered

Plaintiffs’ allegedly unsavory behavior towards McMillian in his efforts to collect

on the judgment when declining to award Plaintiffs their attorney’s fees, but

recognized that the undisputed existence of attorney’s and physician’s liens on the

judgment nevertheless permitted an interpleader action under the statute. We

therefore find no abuse of discretion in the district court’s grant of a permanent

injunction in Plaintiffs’ favor.

III. CONCLUSION

       An interpleader plaintiff is entitled to discharge from the interpleader action

if he meets the statutory requirements for interpleader under 28 U.S.C. § 1335,

which includes depositing the disputed funds with the court. The district court also

has the discretion to enter a permanent injunction against any interpleader

defendants to restrain them from taking further actions against the plaintiff.

Because Plaintiffs met the statutory requirements for interpleader by properly


2
  It is questionable whether we should even consider this argument. This Court generally will
not consider an issue raised for the first time on appeal, except under special circumstances,
Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004), which we conclude
do not apply in this case. McMillian did not attack the district court’s application of the
permanent injunction standard in his motion for reconsideration, and so he raises this issue for
the first time on appeal.
                                                8
               Case: 15-15779     Date Filed: 02/13/2017    Page: 9 of 9


depositing the full amount of required funds, the district court had the authority to

discharge Plaintiffs from this action and to enter a permanent injunction restraining

further actions against Plaintiffs regarding the judgment proceeds in dispute. The

district court did not abuse its discretion in discharging Plaintiffs or granting the

injunction, so the district court’s order is AFFIRMED.




                                           9